OMB APPROVAL OMB Number:3235-0582 Expires:March 31, 2012 Estimated average burden hours per response9.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-04963 The Berwyn Funds (Exact name of registrant as specified in charter) 1189 Lancaster AvenueBerwyn, Pennsylvania (Address of principal executive offices) (Zip code) Kevin M. Ryan The Killen Group, Inc.1189 Lancaster AvenueBerwyn, Pennsylvania19312 (Name and address of agent for service) Registrant's telephone number, including area code:(610) 296-7222 Date of fiscal year end:December 31 Date of reporting period:July 1, 2009 - June 30, 2010 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. PROXY VOTING RECORD. Disclose the following information for each matter relating to a portfolio security considered at any shareholder meeting held during the period covered by the report and with respect to which the registrant was entitled to vote: (a) The name of the issuer of the portfolio security; (b) The exchange ticker symbol of the portfolio security; (c) The Council on Uniform Securities Identification Procedures ("CUSIP") number for the portfolio security; (d) The shareholder meeting date; (e) A brief identification of the matter voted on; (f) Whether the matter was proposed by the issuer or by a security holder; (g) Whether the registrant cast its vote on the matter; (h) How the registrant cast its vote (e.g., for or against proposal, or abstain; for or withhold regarding election of directors); and (i) Whether the registrant cast its vote for or against management. SIGNATURES [See General Instruction F] Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)The Berwyn Funds By (Signature and Title)* /s/ Robert E. Killen Robert E. Killen, President Date July 20, 2010 * Print the name and title of each signing officer under his or her signature. EXHIBIT A INVESTMENT COMPANY REPORT BERWYN FUND COMPANY NAME COUNTRY MEETING DATE Meeting Type Record Date Ticker CUSIP Agenda Item # Agenda Item Description Management or Shareholder Proposal Management Recommendation Fund Vote AGILYSYS USA 7/31/2009 ANNUAL AGYS 00847J105 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR AGILYSYS USA 7/31/2009 ANNUAL AGYS 00847J105 2 RATIFICATION OF ERNST & YOUNG LLP AS AUDITORS MGMT FOR FOR EXIDE TECHNOLOGIES USA 9/16/2009 ANNUAL XIDE 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR EXIDE TECHNOLOGIES USA 9/16/2009 ANNUAL XIDE 2 APPROVE THE EXIDE TECHNOLOGIES 2 MGMT FOR FOR EXIDE TECHNOLOGIES USA 9/16/2009 ANNUAL XIDE 3 RATIFY THE APPOINTMENT OF INDEPENDENT AUDITORS MGMT FOR FOR METHODE ELECTRONICS USA 9/17/2009 ANNUAL MEI 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR METHODE ELECTRONICS USA 9/17/2009 ANNUAL MEI 2 RATIFICATION OF ERNST & YOUNG LLP AS AUDITORS MGMT FOR FOR 3COM USA 9/23/2009 ANNUAL COMS 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 3COM USA 9/23/2009 ANNUAL COMS 2 AMENDING AND RESTATING THE CERTIFICATE OF INCORPORATION MGMT FOR FOR 3COM USA 9/23/2009 ANNUAL COMS 3 RATIFICATION OF DELOITTE & TOUCHE LLP AS AUDITORS MGMT FOR FOR NEWPARK RESOURCES USA 11/3/2009 SPECIAL NR 1 TO AMEND THE NEWPARK RESOURCES RESTATED CERTIFICATE OF INCORPORATION TO INCREASE THE NUMBER OF AUTHORIZED SHARES OF COMMON STOCK, PAR VALUE $0.01, FROM 100,000,,000000. MGMT FOR FOR NEWPARK RESOURCES USA 11/3/2009 SPECIAL NR 2 TO APPROVE THE ADJOURNMENT, POSTPONEMENT OR CONTINUATION OF THE SPECIAL MEETING TO SOLICIT ADDITIONAL PROXIES IF THERE ARE INSUFFICIENT PROXIES AT THE SPECIAL MEETING TO APPROVE THE FOREGOING PROPOSAL MGMT FOR FOR ETHAN ALLEN INTERIORS USA 11/16/2009 ANNUAL ETH 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR ETHAN ALLEN INTERIORS USA 11/16/2009 ANNUAL ETH 2 RATIFICATION OF KPMG LLP AS AUDITORS MGMT FOR FOR THE DRESS BARN USA 12/9/2009 ANNUAL DBRN 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR THE DRESS BARN USA 12/9/2009 ANNUAL DBRN 2 PROPOSAL TO AMEND AND RE-APPROVE UNDER INTERNAL REVENUE CODE SECTION 162(M) THE MATERIAL TERMS OF PERFORMANCE BASED AWARDS UNDER THE COMPANY'S EXECUTIVE 162(M) BONUS PLAN, AS AMENDED. MGMT FOR FOR THE DRESS BARN USA 12/9/2009 ANNUAL DBRN 3 RATIFICATION OF DELOITTE & TOUCHE LLP AS AUDITORS MGMT FOR FOR COURIER CORPORATION USA 1/20/2010 ANNUAL CRRC 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR COURIER CORPORATION USA 1/20/2010 ANNUAL CRRC 2 PROPOSAL TO APPROVE AMENDMENT TO 1 MGMT FOR FOR COURIER CORPORATION USA 1/20/2010 ANNUAL CRRC 3 PROPOSAL TO APPROVE ADOPTION OF COURIER CORP 2-EMPLOYEE DIRECTORS MGMT FOR FOR COURIER CORPORATION USA 1/20/2010 ANNUAL CRRC 4 PROPOSAL TO APPROVE DELOITTE & TOUCHE LLP AS AUDITORS MGMT FOR FOR 3COM CORPORATION USA 1/26/2010 SPECIAL COMS 1 TO ADOPT THE AGREEMENT AND PLAN OF MERGER, DATED AS OF NOV 11, 2009, BY AND AMONG HEWLETT-PACKARD CO, COLORADO ACQUISITION CORP AND 3COM CORPORATION. MGMT FOR FOR 3COM CORPORATION USA 1/26/2010 SPECIAL COMS 2 TO APPROVE THE ADJOURNMENT OF SPECIAL MEETING,IF NECESSARY OR APPROPRIATE, TO SOLICIT ADDITIONAL PROXIES IF THERE ARE INSUFFICIENT VOTES AT TIME OF SPECIAL MEETING MGMT FOR FOR LACLEDE GROUP USA 1/28/2010 ANNUAL LG 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR LACLEDE GROUP USA 1/28/2010 ANNUAL LG 2 TO RATIFY APPOINTMENT OF DELOITTE & TOUCHE AS PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2010 MGMT FOR FOR FAIR ISAAC CORPORATION USA 2/2/2010 ANNUAL FICO 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR FAIR ISAAC CORPORATION USA 2/2/2010 ANNUAL FICO 2 APPROVE THE AMENDMENT TO THE COMPANY'S RESTATED CERTIFICATE OF INCORPORATION TO ELIMINATE CUMULATIVE VOTING IN ELECTION OF DIRECTORS MGMT FOR FOR FAIR ISAAC CORPORATION USA 2/2/2010 ANNUAL FICO 3 APPROVE AN AMENDMENT TO COMPANY'S BYLAWS TO CHANGE THE STANDARD FOR ELECTION OF DIRECTORS IN UNCONTESTED ELECTIONS FROM PLURALITY VOTING STANDARD TO MAJORITY VOTING STANDARD MGMT FOR FOR FAIR ISAAC CORPORATION USA 2/2/2010 ANNUAL FICO 4 TO RATIFY APPOINTMENT OF DELOITTE & TOUCHE AS INDEPENDENT AUDITORS FOR CURRENT FISCAL YEAR MGMT FOR FOR INGLES MARKETS USA 2/9/2010 ANNUAL IMKTA 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR INGLES MARKETS USA 2/9/2010 ANNUAL IMKTA 2 TO RATIFY APPOINTMENT OF ERNST & YOUNG LLP AS PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR ENDING SEPT 25 2010 MGMT FOR FOR PLEXUS CORP. USA 2/10/2010 ANNUAL PLXS 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR PLEXUS CORP. USA 2/10/2010 ANNUAL PLXS 2 RATIFICATION OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT AUDITORS MGMT FOR FOR SUFFOLK BANCORP USA 4/13/2010 ANNUAL SUBK 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR SUFFOLK BANCORP USA 4/13/2010 ANNUAL SUBK 2 APPROVAL OF THE BOARD OF DIRECTORS' SELECTION OF GRANT THORNTON LLP AS INDEPENDENT ACCOUNTANTS FOR THE FISCAL YEAR ENDED DECEMBER 31, 2010 MGMT FOR FOR GULF ISLAND FABRICATION USA 4/22/2010 ANNUAL GIFI 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR GULF ISLAND FABRICATION USA 4/22/2010 ANNUAL GIFI 2 TO RATIFY APPOINTMENT OF OUR INDEPENDENT AUDITOR MGMT FOR FOR GORMAN-RUPP CO USA 4/22/2010 ANNUAL GRC 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR GORMAN-RUPP CO USA 4/22/2010 ANNUAL GRC 2 RATIFICATION OF APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS MGMT FOR FOR STURM, RUGER & COMPANY USA 4/28/2010 ANNUAL RGR 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR STURM, RUGER & COMPANY USA 4/28/2010 ANNUAL RGR 2 RATIFICATION OF APPOINTMENT OF MCGLADREY & PULLEN, LLP AS INDEPENDENT AUDITORS FOR THE 2 MGMT FOR FOR TENNANT COMPANY USA 4/28/2010 ANNUAL TNC 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR TENNANT COMPANY USA 4/28/2010 ANNUAL TNC 2 RATIFY THE APPOINTMENT OF KPMG LLP AS INDEPENDENT PUBLIC ACCOUNTING FIRM OF THE COMPANY MGMT FOR FOR TENNANT COMPANY USA 4/28/2010 ANNUAL TNC 3 APPROVE THE 2 MGMT FOR FOR FRONTIER OIL CORPORATION USA 4/28/2010 ANNUAL FTO 35914P105 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR FRONTIER OIL CORPORATION USA 4/28/2010 ANNUAL FTO 35914P105 2 APPROVE THE FIRST AMENDMENT TO FRONTIER OIL OMNIBUS INCENTIVE COMPENSATION PLAN MGMT FOR FOR FRONTIER OIL CORPORATION USA 4/28/2010 ANNUAL FTO 35914P105 3 RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS COMPANY'S AUDITORS FOR YEAR ENDING DECEMBER 31, 2010 MGMT FOR FOR ADVANCED ENERGY INDUSTRIES, INC. USA 5/4/2010 ANNUAL AEIS 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR ADVANCED ENERGY INDUSTRIES, INC. USA 5/4/2010 ANNUAL AEIS 2 RATIFICATION OF APPOINTMENT OF GRANT THORNTON LLP AS INDEPENDENT PUBLIC ACCOUNTING FIRM FOR 2010 MGMT FOR FOR ADVANCED ENERGY INDUSTRIES, INC. USA 5/4/2010 ANNUAL AEIS 3 APPROVAL OF INCREASE IN NUMBER OF SHARES AUTHORIZED FOR ISSUANCE UNDER 2,500,,500,000 SHARES MGMT FOR FOR ADVANCED ENERGY INDUSTRIES, INC. USA 5/4/2010 ANNUAL AEIS 4 APPROVAL OF INCREASE IN TOTAL NUMBER OF SHARES OF COMMON STOCK AUTHORIZED FOR ISSUANCE UNDER THE EMPLOYEE STOCK PURCHASE PLAN FROM 500,,000,000 SHARES MGMT FOR FOR SKYWEST, INC. USA 5/4/2010 ANNUAL SKYW 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR SKYWEST, INC. USA 5/4/2010 ANNUAL SKYW 2 APPROVAL OF SKYWEST 2010 LONG-TERM INCENTIVE PLAN MGMT FOR FOR SKYWEST, INC. USA 5/4/2010 ANNUAL SKYW 3 RATIFICATION OF APPOINTMENT OF INDEPENDENT PUBLIC ACCOUNTING FIRM MGMT FOR FOR REHABCARE GROUP, INC. USA 5/4/2010 ANNUAL RHB 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR REHABCARE GROUP, INC. USA 5/4/2010 ANNUAL RHB 2 TO RATIFY THE APPOINTMENT OF KPMG LLP AS COMPANY'S INDEPENDENT PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR ENDED DEC 31, 2010 MGMT FOR FOR REHABCARE GROUP, INC. USA 5/4/2010 ANNUAL RHB 3 TO APPROVE THE REHABCARE GROUP 2(AS AMENDED & RESTATED MAY 4, 2010) MGMT FOR FOR KNOLL, INC. USA 5/5/2010 ANNUAL KNL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR KNOLL, INC. USA 5/5/2010 ANNUAL KNL 2 APPROVE THE KNOLL 2 MGMT FOR FOR KNOLL, INC. USA 5/5/2010 ANNUAL KNL 3 RATIFY SELECTION OF ERNST & YOUNG LLP AS INDEPENDENT PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DEC 31 2010 MGMT FOR FOR DUCOMMUN INCORPORATED USA 5/5/2010 ANNUAL DCO 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR DUCOMMUN INCORPORATED USA 5/5/2010 ANNUAL DCO 2 AMENDMENT OF 2, MGMT FOR FOR DUCOMMUN INCORPORATED USA 5/5/2010 ANNUAL DCO 3 RATIFICATION OF SELECTION OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT ACCOUNTANTS FOR FISCAL YEAR ENDING DEC 31 2010 MGMT FOR FOR STRATASYS, INC. USA 5/6/2010 ANNUAL SSYS 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR STRATASYS, INC. USA 5/6/2010 ANNUAL SSYS 2 RATIFICATION OF GRANT THORTON LLP AS INDEPENDENT PUBLIC ACCOUNTING FIRM MGMT FOR FOR GRANITE CONSTRUCTION INC USA 5/7/2010 ANNUAL GVA 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR GRANITE CONSTRUCTION INC USA 5/7/2010 ANNUAL GVA 2 TO ACT UPON A PROPOSAL TO APPROVE GRANITE CONSTRUCTION EMPLOYEE STOCK PURCHASE PLAN MGMT FOR FOR GRANITE CONSTRUCTION INC USA 5/7/2010 ANNUAL GVA 3 TO ACT UPON A PROPOSAL TO APPROVE GRANITE CONSTRUCTION ANNUAL INCENTIVE PLAN MGMT FOR FOR GRANITE CONSTRUCTION INC USA 5/7/2010 ANNUAL GVA 4 TO ACT UPON A PROPOSAL TO APPROVE GRANITE CONSTRUCTION LONG TERM INCENTIVE PLAN MGMT FOR FOR GRANITE CONSTRUCTION INC USA 5/7/2010 ANNUAL GVA 5 RATIFY THE APPOINTMENT BY AUDIT/COMPLIANCE COMMITTEE OF PRICEWATERHOUSECOOPERS LLP AS ACCOUNTING FIRM FOR FISCAL YEAR ENDING DEC 31, 2010 MGMT FOR FOR COHU, INC. USA 5/11/2010 ANNUAL COHU 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR COHU, INC. USA 5/11/2010 ANNUAL COHU 2 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT PUBLIC ACCOUNTING FIRM FOR 2010 MGMT FOR FOR OLD NATIONAL BANCORP USA 5/11/2010 ANNUAL ONB 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR OLD NATIONAL BANCORP USA 5/11/2010 ANNUAL ONB 2 RATIFICATION OF APPOINTMENT OF CROWE HORWATH LLP AS INDEPENDENT PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR ENDING DEC 31, 2010 MGMT FOR FOR WABASH NATIONAL CORPORATION USA 5/13/2010 ANNUAL WNC 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR WABASH NATIONAL CORPORATION USA 5/13/2010 ANNUAL WNC 2 TO APPROVE AN AMENDMENT OF WABASH'S CERTIFICATE OF INCORPORATION TO INCREASE THE NUMBER OF SHARES OF COMMON STOCK AUTHORIZED FOR ISSUANCE MGMT FOR FOR WABASH NATIONAL CORPORATION USA 5/13/2010 ANNUAL WNC 3 TO RATIFY APPOINTMENT OF ERNST & YOUNG LLP AS PUBLIC ACCOUNTING FIRM FOR YEAR ENDING Dec 31, 2010 MGMT FOR FOR RUDOLPH TECHNOLOGIES USA 5/19/2010 ANNUAL RTEC 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR RUDOLPH TECHNOLOGIES USA 5/19/2010 ANNUAL RTEC 2 RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT PUBLIC ACCOUNTANTS MGMT FOR FOR DIME COMMUNITY BANCSHARES, INC. USA 5/20/2010 ANNUAL DCOM 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR DIME COMMUNITY BANCSHARES, INC. USA 5/20/2010 ANNUAL DCOM 2 RATIFICATION OF APPOINTMENT OF CROWE HORWATH LLP AS INDEPENDENT AUDITORS FOR FISCAL YEAR ENDING DEC 31, 2010 MGMT FOR FOR US ECOLOGY,INC. USA 5/24/2010 ANNUAL ECOL 91732J102 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR US ECOLOGY,INC. USA 5/24/2010 ANNUAL ECOL 91732J102 2 TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT ACCOUNTING FIRM FOR FISCAL YEAR ENDING DEC 31, 2010 MGMT FOR FOR AAON, INC. USA 5/25/2010 ANNUAL AAON 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR CHIQUITA BRANDS INTERNATIONAL, INC. USA 5/27/2010 ANNUAL CQB 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR CHIQUITA BRANDS INTERNATIONAL, INC. USA 5/27/2010 ANNUAL CQB 2 APPROVE THE CHIQUITA STOCK & INCENTIVE PLAN, AS AMENDED, TO INCREASE BY 1,100,& EXPAND PERFORMANCE MEASURES AVAILABLE FOR USE UNDER THE PLAN MGMT FOR FOR CHIQUITA BRANDS INTERNATIONAL, INC. USA 5/27/2010 ANNUAL CQB 3 RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS COMPANY'S INDEPENDENT REGISTERED ACCOUNTING FIRM MGMT FOR FOR HORACE MANN EDUCATORS CORPORATION USA 5/27/2010 ANNUAL HMN 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR HORACE MANN EDUCATORS CORPORATION USA 5/27/2010 ANNUAL HMN 2 APPROVAL OF 2 MGMT FOR FOR HORACE MANN EDUCATORS CORPORATION USA 5/27/2010 ANNUAL HMN 3 RATIFICATION OF APPOINTMENT OF KPMG, LLP AS THE COMPANY'S AUDITORS FOR YEAR ENDING DEC 31, 2010 MGMT FOR FOR HALLMARK FINANCIAL SERVICES, INC. USA 5/28/2010 ANNUAL HALL 40624Q203 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR INTERDIGITAL, INC. USA 6/3/2010 ANNUAL IDCC 45867G101 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR INTERDIGITAL, INC. USA 6/3/2010 ANNUAL IDCC 45867G101 2 AMENDMENT OF ARTICLES OF INCORPORATION AND BYLAWS TO PROVIDE FOR THE ANNUAL ELECTION OF DIRECTORS & ADOPT CERTAIN IMMATERIAL CHANGES TO ARTICLES OF INCORPORATION MGMT FOR FOR INTERDIGITAL, INC. USA 6/3/2010 ANNUAL IDCC 45867G101 3 RATIFICATION OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT ACCOUTNING FIRM FOR YEAR ENDING DEC. 31, 2010 MGMT FOR FOR FPIC INSURANCE GROUP, INC. USA 6/4/2010 ANNUAL FPIC 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR FPIC INSURANCE GROUP, INC. USA 6/4/2010 ANNUAL FPIC 2 RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010 MGMT FOR FOR FPIC INSURANCE GROUP, INC. USA 6/4/2010 ANNUAL FPIC 3 APPROVAL OF AMENDMENT TO OMNIBUS INCENTIVE PLAN MGMT FOR FOR HOOKER FURNITURE CORPORATION USA 6/8/2010 ANNUAL HOFT 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR HOOKER FURNITURE CORPORATION USA 6/8/2010 ANNUAL HOFT 2 APPROVE THE 2 MGMT FOR FOR HOOKER FURNITURE CORPORATION USA 6/8/2010 ANNUAL HOFT 3 RATIFY THE SELECTION OF KPMG LLP AS INDEPENDENT PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR ENDING JAN 30, 2011 MGMT FOR FOR LIFEPOINT HOSPITALS, INC. USA 6/8/2010 ANNUAL LPNT 53219L109 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR LIFEPOINT HOSPITALS, INC. USA 6/8/2010 ANNUAL LPNT 53219L109 2 RATIFICATION OF SELECTION OF ERNST & YOUNG LLP AS COMPANY'S INDEPENDENT PUBLIC ACCOUNTING FIRM FOR 2010 MGMT FOR FOR LIFEPOINT HOSPITALS, INC. USA 6/8/2010 ANNUAL LPNT 53219L109 3 APPROVAL OF AMENDMENT TO COMPANY'S AMENDED & RESTATED 1998 LONG-TERM INCENTIVE PLAN MGMT FOR FOR LIFEPOINT HOSPITALS, INC. USA 6/8/2010 ANNUAL LPNT 53219L109 4 APPROVAL OF AMENDMENT TO COMPANY'S AMENDED & RESTATED MANAGEMENT STOCK PURCHASE PLAN MGMT FOR FOR LIFEPOINT HOSPITALS, INC. USA 6/8/2010 ANNUAL LPNT 53219L109 5 APPROVAL OF AMENDMENT TO COMPANY'S AMENDED AND RESTATED OUTSIDE DIRECTORS STOCK & INCENTIVE COMPENSATION PLAN MGMT FOR FOR AMERICAN EQUITY INVESTMENT LIFE HLDG CO USA 6/10/2010 ANNUAL AEL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR AMERICAN EQUITY INVESTMENT LIFE HLDG CO USA 6/10/2010 ANNUAL AEL 2 RATIFY THE APPOINTMENT OF KPMG LLP AS COMPANY'S INDEPENDENT AUDITORS FOR 2010 MGMT FOR FOR NEWPARK RESOURCES, INC. USA 6/10/2010 ANNUAL NR 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR NEWPARK RESOURCES, INC. USA 6/10/2010 ANNUAL NR 2 RATIFICATION OF APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2010 MGMT FOR FOR VASCO DATA SECURITY INTERNATIONAL, INC. USA 6/16/2010 ANNUAL VDSI 92230Y104 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR VASCO DATA SECURITY INTERNATIONAL, INC. USA 6/16/2010 ANNUAL VDSI 92230Y104 2 RATIFY THE APPOINTMENT OF KPMG LLP AS INDEPENDENT AUDITOR FOR FISCAL YEAR ENDING DEC 31, 2010 MGMT FOR FOR JOS. A. BANK CLOTHIERS, INC. USA 6/17/2010 ANNUAL JOSB 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR JOS. A. BANK CLOTHIERS, INC. USA 6/17/2010 ANNUAL JOSB 2 RATIFICATION OF THE SELECTION OF DELOITTE & TOUCHE LLP AS PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR ENDING JAN 29, 2011 MGMT FOR FOR JOS. A. BANK CLOTHIERS, INC. USA 6/17/2010 ANNUAL JOSB 3 APPROVAL OF THE COMPANY 2 MGMT FOR FOR GENESCO INC. USA 6/23/2010 ANNUAL GCO 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR GENESCO INC. USA 6/23/2010 ANNUAL GCO 2 RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM MGMT FOR FOR ENNIS, INC. USA 6/30/2010 ANNUAL EBF 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR ENNIS, INC. USA 6/30/2010 ANNUAL EBF 2 RATIFICATION OF GRANT THORTON LLP AS INDEPENDENT PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2011 MGMT FOR FOR ENNIS, INC. USA 6/30/2010 ANNUAL EBF 3 IN THEIR DISCRETION, THE PROXIES ARE AUTHORIZED TO VOTE UPON SUCH OTHER BUSINESS AS MAY PROPERLY COME BEFORE THE MEETING MGMT FOR FOR BERWYN INCOME FUND COMPANY NAME COUNTRY MEETING DATE Meeting Type Record Date Ticker CUSIP Agenda Item # Agenda Item Description Management or Shareholder Proposal Management Recommendation Fund Vote METHODE ELECTRONICS USA 9/17/2009 ANNUAL MEI 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR METHODE ELECTRONICS USA 9/17/2009 ANNUAL MEI 2 RATIFICATION OF ERNST & YOUNG LLP AS AUDITORS MGMT FOR FOR CONAGRA FOODS USA 9/25/2009 ANNUAL CAG 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR CONAGRA FOODS USA 9/25/2009 ANNUAL CAG 2 APPROVE THE CONAGRA FOODS 2 MGMT FOR FOR CONAGRA FOODS USA 9/25/2009 ANNUAL CAG 3 APPROVE THE CONAGRA FOODS EXECUTIVE INCENTIVE PLAN MGMT FOR FOR CONAGRA FOODS USA 9/25/2009 ANNUAL CAG 4 RATIFY THE APPOINTMENT OF INDEPENDENT AUDITORS MGMT FOR FOR SYSCO USA 11/18/2009 ANNUAL SYY 1A ELECTION OF DIRECTOR: JOHNATHAN GOLDEN MGMT FOR FOR SYSCO USA 11/18/2009 ANNUAL SYY 1B ELECTION OF DIRECTOR: JOSEPH A. HAFNER, JR. MGMT FOR FOR SYSCO USA 11/18/2009 ANNUAL SYY 1C ELECTION OF DIRECTOR: NANCY S. NEWCOMB MGMT FOR FOR SYSCO USA 11/18/2009 ANNUAL SYY 1D ELECTION OF DIRECTOR: KENNETH F. SPITLER MGMT FOR FOR SYSCO USA 11/18/2009 ANNUAL SYY 2 TO APPROVE THE 2009 NON-EMPLOYEE DIRECTOR'S STOCK PLAN MGMT FOR FOR SYSCO USA 11/18/2009 ANNUAL SYY 3 TO AUTHORIZE AMENDMENTS TO SYSCO'S 2, AS AMENDED MGMT FOR FOR SYSCO USA 11/18/2009 ANNUAL SYY 4 TO APPROVE THE MATERIAL TERMS OF, AND THE PAYMENT OF COMPENSATION TO CERTAIN EXECUTIVE OFFICERS PURSUANT TO, THE 2, SO THAT THE DEDUCTIBILITY OF SUCH COMPENSATION WILL NOT BE LIMITED BY SECTION 162(M) OF THE INTERNAL REVENUE CODE MGMT FOR FOR SYSCO USA 11/18/2009 ANNUAL SYY 5 RATIFICATION OF ERNST & YOUNG LLP AS AUDITORS MGMT FOR FOR SYSCO USA 11/18/2009 ANNUAL SYY 6 TO CONSIDER AND APPROVE AN ADVISORY PROPOSAL RELATING TO THE COMPANY'S EXECUTIVE COMPENSATION PHILOSOPHY, POLICIES AND PROCEDURES MGMT FOR FOR SYSCO USA 11/18/2009 ANNUAL SYY 7 TO CONSIDER A STOCKHOLDER PROPOSAL, IF PRESENTED AT THE MEETING, REQUESTING THAT THE BOARD OF DIRECTORS ADOPT CERTAIN PRINCIPLES FOR HEALTH CARE REFORM SHAREHOLDER AGAINST AGAINST MICROSOFT USA 11/19/2009 ANNUAL MSFT 1 ELECTION OF DIRECTOR: WILLIAM H. GATES III MGMT FOR FOR MICROSOFT USA 11/19/2009 ANNUAL MSFT 2 ELECTION OF DIRECTOR: STEVEN A. BALLMER MGMT FOR FOR MICROSOFT USA 11/19/2009 ANNUAL MSFT 3 ELECTION OF DIRECTOR: DINA DUBLON MGMT FOR FOR MICROSOFT USA 11/19/2009 ANNUAL MSFT 4 ELECTION OF DIRECTOR: RAYMOND V. GILMARTIN MGMT FOR FOR MICROSOFT USA 11/19/2009 ANNUAL MSFT 5 ELECTION OF DIRECTOR: REED HASTINGS MGMT FOR FOR MICROSOFT USA 11/19/2009 ANNUAL MSFT 6 ELECTION OF DIRECTOR: MARIA KLAWE MGMT FOR FOR MICROSOFT USA 11/19/2009 ANNUAL MSFT 7 ELECTION OF DIRECTOR: DAVID F. MARQUARDT MGMT FOR FOR MICROSOFT USA 11/19/2009 ANNUAL MSFT 8 ELECTION OF DIRECTOR: CHARLES H. NOSKI MGMT FOR FOR MICROSOFT USA 11/19/2009 ANNUAL MSFT 9 ELECTION OF DIRECTOR: HELMUT PANKE MGMT FOR FOR MICROSOFT USA 11/19/2009 ANNUAL MSFT 10 RATIFICATION OF DELOITTE & TOUCHE LLP AS AUDITORS MGMT FOR FOR MICROSOFT USA 11/19/2009 ANNUAL MSFT 11 TO APPROVE AMENDED AND RESTATED ARTICLES OF INCORPORATION MGMT FOR FOR MICROSOFT USA 11/19/2009 ANNUAL MSFT 12 ADVISORY VOTE ON EXECUTIVE COMPENSATION MGMT FOR FOR MICROSOFT USA 11/19/2009 ANNUAL MSFT 13 ADOPTION OF HEALTHCARE REFORM PRINCIPLES SHAREHOLDER AGAINST AGAINST MICROSOFT USA 11/19/2009 ANNUAL MSFT 14 DISCLOSURE OF CHARITABLE CONTRIBUTIONS SHAREHOLDER AGAINST AGAINST CAMPBELL SOUP USA 11/19/2009 ANNUAL CPB 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR CAMPBELL SOUP USA 11/19/2009 ANNUAL CPB 2 RATIFICATION OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM MGMT FOR FOR CAMPBELL SOUP USA 11/19/2009 ANNUAL CPB 3 RE-APPROVE CAMPBELL SOUP COMPANY ANNUAL INCENTIVE PLAN MGMT FOR FOR LACLEDE GROUP USA 1/28/2010 ANNUAL LG 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR LACLEDE GROUP USA 1/28/2010 ANNUAL LG 2 TO RATIFY APPOINTMENT OF DELOITTE & TOUCHE AS PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2010 MGMT FOR FOR EMERSON ELECTRIC CO. USA 2/2/2010 ANNUAL EMR 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR EMERSON ELECTRIC CO. USA 2/2/2010 ANNUAL EMR 2 RE-APPROVAL OF PERFORMANCE MEASURES UNDER THE ANNUAL INCENTIVE PLAN MGMT FOR FOR EMERSON ELECTRIC CO. USA 2/2/2010 ANNUAL EMR 3 RATIFICATION OF KPMG LLP AS ACCOUNTING FIRM MGMT FOR FOR INGLES MARKETS USA 2/9/2010 ANNUAL IMKTA 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR INGLES MARKETS USA 2/9/2010 ANNUAL IMKTA 2 TO RATIFY APPOINTMENT OF ERNST & YOUNG LLP AS PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR ENDING SEPT 25 2010 MGMT FOR FOR HILLENBRAND, INC. USA 2/24/2010 ANNUAL HI 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR HILLENBRAND, INC. USA 2/24/2010 ANNUAL HI 2 APPROVAL OF HILLENBRAND, INC. STOCK INCENTIVE PLAN (AS OF FEB 24 2010) MGMT FOR FOR HILLENBRAND, INC. USA 2/24/2010 ANNUAL HI 3 RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSE COOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM MGMT FOR FOR HILLENBRAND, INC. USA 2/24/2010 ANNUAL HI 4 AUTHORITY, TO PROXIES, IN THEIR DISCRETION, TO TRANSACT SUCH OTHER BUSINESS AS MAY PROPERLY COME BEFORE THE MEETING AND ANY POSTPONEMENT OR ADJOURNMENT OF THE MEETING MGMT FOR FOR THE WALT DISNEY COMPANY USA 3/10/2010 ANNUAL DIS 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR THE WALT DISNEY COMPANY USA 3/10/2010 ANNUAL DIS 2 TO RATIFY APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S REGISTERED PUBLIC ACCOUNTANTS FOR 2010 MGMT FOR FOR THE WALT DISNEY COMPANY USA 3/10/2010 ANNUAL DIS 3 TO APPROVE THE AMENDMENT TO THE AMENDED & RESTATED 2 MGMT FOR FOR THE WALT DISNEY COMPANY USA 3/10/2010 ANNUAL DIS 4 TO APPROVE THE AMENDMENT TO COMPANY'S RESTATED CERTIFICATE OF INCORPORATION RELATING TO INTERESTED PERSON TRANSACTIONS MGMT FOR FOR THE WALT DISNEY COMPANY USA 3/10/2010 ANNUAL DIS 5 TO APPROVE THE AMENDMENT TO COMPANY'S RESTATED CERTIFICATE OF INCORPORATION RELATING TO BYLAW AMENDMENTS MGMT FOR FOR THE WALT DISNEY COMPANY USA 3/10/2010 ANNUAL DIS 6 TO APPROVE THE AMENDMENT TO COMPANY'S RESTATED CERTIFICATE OF INCORPORATION RELATING TO TRACKING STOCK PROVISIONS MGMT FOR FOR THE WALT DISNEY COMPANY USA 3/10/2010 ANNUAL DIS 7 TO APPROVE THE AMENDMENT OF THE COMPANY'S RESTATED CERTIFICATE OF INCORPORATION RELATING TO CLASSIFIED BOARD TRANSITION PROVISIONS MGMT FOR FOR THE WALT DISNEY COMPANY USA 3/10/2010 ANNUAL DIS 8 TO APPROVE THE SHAREHOLDERER PROPOSAL RELATING TO SHAREHOLDER ADVISORY VOTE ON EXECUTIVE COMPENSATION SHAREHOLDER AGAINST FOR THE WALT DISNEY COMPANY USA 3/10/2010 ANNUAL DIS 9 TO APPROVE THE SHAREHOLDER PROPOSAL RELATING TO EX-GAY NON DISCRIMINATION POLICY SHAREHOLDER AGAINST FOR SUFFOLK BANCORP USA 4/13/2010 ANNUAL SUBK 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR SUFFOLK BANCORP USA 4/13/2010 ANNUAL SUBK 2 APPROVAL OF THE BOARD OF DIRECTORS' SELECTION OF GRANT THORNTON LLP AS INDEPENDENT ACCOUNTANTS FOR THE FISCAL YEAR ENDED DECEMBER 31, 2010 MGMT FOR FOR COCA-COLA COMPANY USA 4/21/2010 ANNUAL KO 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR COCA-COLA COMPANY USA 4/21/2010 ANNUAL KO 2 RATIFICATION OF APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS MGMT FOR FOR COCA-COLA COMPANY USA 4/21/2010 ANNUAL KO 3 SHAREOWNER PROPOSAL REGARDING AN ADVISORY VOTE ON EXECUTIVE COMPENSATION SHAREHOLDER AGAINST AGAINST COCA-COLA COMPANY USA 4/21/2010 ANNUAL KO 4 SHAREOWNER PROPOSAL REGARDING AN INDEPENDENT BOARD CHAIR SHAREHOLDER AGAINST FOR COCA-COLA COMPANY USA 4/21/2010 ANNUAL KO 5 SHAREOWNER PROPOSAL REGARDING RESTRICTED STOCK SHAREHOLDER AGAINST AGAINST COCA-COLA COMPANY USA 4/21/2010 ANNUAL KO 6 SHAREOWNER PROPOSAL REGARDING A REPORT ON BISPHENOL-A SHAREHOLDER AGAINST AGAINST JOHNSON & JOHNSON USA 4/22/2010 ANNUAL JNJ 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR JOHNSON & JOHNSON USA 4/22/2010 ANNUAL JNJ 2 RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSE COOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010 MGMT FOR FOR JOHNSON & JOHNSON USA 4/22/2010 ANNUAL JNJ 3 ADVISORY VOTE ON EXECUTIVE COMPENSATION SHAREHOLDER AGAINST AGAINST JOHNSON & JOHNSON USA 4/22/2010 ANNUAL JNJ 4 SPECIAL SHAREOWNER MEETINGS SHAREHOLDER AGAINST AGAINST ALCOA USA 4/23/2010 ANNUAL AA 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR ALCOA USA 4/23/2010 ANNUAL AA 2 PROPOSAL TO RATIFY INDEPENDENT AUDITOR MGMT FOR FOR ALCOA USA 4/23/2010 ANNUAL AA 3 APPROVE A MAJORITY VOTING STANDARD FOR UNCONTESTED DIRECTOR ELECTIONS MGMT FOR FOR ALCOA USA 4/23/2010 ANNUAL AA 4 ELIMINATE SUPER-MAJORITY VOTING REQUIREMENT IN ARTICLES OF INCORPORATION REGARDING AMENDING ARTICLE SEVENTH (FAIR PRICE PROTECTION) MGMT FOR FOR ALCOA USA 4/23/2010 ANNUAL AA 5 ELIMINATE SUPER-MAJORITY VOTING REQUIREMENT IN ARTICLES OF INCORPORATION REGARDING AMENDING ARTICLE EIGHTH (DIRECTOR ELECTIONS) MGMT FOR FOR ALCOA USA 4/23/2010 ANNUAL AA 6 ELIMINATE SUPER-MAJORITY VOTING REQUIREMENT IN ARTICLE EIGHTH OF ARTICLES OF INCORPORATION RELATING TO REMOVAL OF DIRECTORS MGMT FOR FOR ALCOA USA 4/23/2010 ANNUAL AA 7 SHAREHOLDER PROPOSAL TO ADOPT SIMPLE-MAJORITY VOTE SHAREHOLDER AGAINST FOR CHUBB CORPORATION USA 4/27/2010 ANNUAL CB 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR CHUBB CORPORATION USA 4/27/2010 ANNUAL CB 2 RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP ASINDEPENDENT AUDITORS MGMT FOR FOR KIMBERLY-CLARK CORPORATION USA 4/29/2010 ANNUAL KMB 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR KIMBERLY-CLARK CORPORATION USA 4/29/2010 ANNUAL KMB 2 RATIFICATION OF AUDITORS MGMT FOR FOR KIMBERLY-CLARK CORPORATION USA 4/29/2010 ANNUAL KMB 3 STOCKHOLDER PROPOSAL REGARDING SPECIAL SHAREHOLDER MEETINGS SHAREHOLDER AGAINST AGAINST ASTRAZENECA PLC USA 4/29/2010 ANNUAL AZN 1 RECIVE THE COMPANY'S ACCOUNTS AND THE REPORTS OF THE DIRECTORS AND AUDITOR FOR THE YEAR ENDED 31 DEC 2009 MGMT FOR FOR ASTRAZENECA PLC USA 4/29/2010 ANNUAL AZN 2 CONFIRM DIVIDENDS MGMT FOR FOR ASTRAZENECA PLC USA 4/29/2010 ANNUAL AZN 3 RE-APPOINT KPMG AUDIT PLC,LONDON AS AUDITOR MGMT FOR FOR ASTRAZENECA PLC USA 4/29/2010 ANNUAL AZN 4 AUTHORIZE THE DIRECTORS TO AGREE THE REMUNERATION OF THE AUDITOR MGMT FOR FOR ASTRAZENECA PLC USA 4/29/2010 ANNUAL AZN 5 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR ASTRAZENECA PLC USA 4/29/2010 ANNUAL AZN 6 APPROVE THE DIRECTORS' REMUNERATION REPORT FOR YEAR ENDED 31 DEC 2009 MGMT FOR FOR ASTRAZENECA PLC USA 4/29/2010 ANNUAL AZN 7 AUTHORIZE LIMITED EU POLITICAL DONATIONS MGMT FOR FOR ASTRAZENECA PLC USA 4/29/2010 ANNUAL AZN 8 AUTHORIZE THE DIRECTORS TO ALLOT SHARES MGMT FOR FOR ASTRAZENECA PLC USA 4/29/2010 ANNUAL AZN 9 AUTHORIZE THE DIRECTORS TO DISAPPLY PRE-EMPTION RIGHTS MGMT FOR FOR ASTRAZENECA PLC USA 4/29/2010 ANNUAL AZN 10 AUTHORIZE THE COMPANY TO PURCHASE ITS OWN SHARES MGMT FOR FOR ASTRAZENECA PLC USA 4/29/2010 ANNUAL AZN 11 REDUCE NOTICE PERIOD FOR GENERAL MEETINGS MGMT FOR FOR ASTRAZENECA PLC USA 4/29/2010 ANNUAL AZN 12 ADOPT NEW ARTICLES OF ASSOCIATION MGMT FOR FOR ASTRAZENECA PLC USA 4/29/2010 ANNUAL AZN 13 APPROVE THE ASTRAZENECA INVESTMENT PLAN MGMT FOR FOR GLAXOSMITHKLINE PLC USA 5/6/2010 ANNUAL GSK 37733W105 1 TO RECEIVE AND ADOPT THE DIRECTORS' REPORT AND FINANCIAL STATEMENTS MGMT FOR FOR GLAXOSMITHKLINE PLC USA 5/6/2010 ANNUAL GSK 37733W105 2 APPROVE THE REMUNERATION REPORT MGMT FOR FOR GLAXOSMITHKLINE PLC USA 5/6/2010 ANNUAL GSK 37733W105 3 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR GLAXOSMITHKLINE PLC USA 5/6/2010 ANNUAL GSK 37733W105 4 RE-APPOINTMENT OF AUDITORS MGMT FOR FOR GLAXOSMITHKLINE PLC USA 5/6/2010 ANNUAL GSK 37733W105 5 REMUNERATION OF AUDITORS MGMT FOR FOR GLAXOSMITHKLINE PLC USA 5/6/2010 ANNUAL GSK 37733W105 6 AUTHORISE THE COMPANY AND ITS SUBSIDIARIES TO MAKE DONATIONS TO POLITICAL ORGANIZATIONS AND INCUR POLITICAL EXPENDITURE MGMT FOR FOR GLAXOSMITHKLINE PLC USA 5/6/2010 ANNUAL GSK 37733W105 7 AUTHORITY TO ALLOT SHARES MGMT FOR FOR GLAXOSMITHKLINE PLC USA 5/6/2010 ANNUAL GSK 37733W105 8 DISAPPLICATION OF PRE-EMPTION RIGHTS MGMT FOR FOR GLAXOSMITHKLINE PLC USA 5/6/2010 ANNUAL GSK 37733W105 9 AUTHORITY FOR THE COMPANY TO PURCHASE ITS OWN SHARES MGMT FOR FOR GLAXOSMITHKLINE PLC USA 5/6/2010 ANNUAL GSK 37733W105 10 EXEMPTION FROM STATEMENT OF SENIOR STATUARY AUDITOR'S NAME MGMT FOR FOR GLAXOSMITHKLINE PLC USA 5/6/2010 ANNUAL GSK 37733W105 11 REDUCED NOTICE OF A GENERAL MEETING OTHER THAN AN AGM MGMT FOR FOR GLAXOSMITHKLINE PLC USA 5/6/2010 ANNUAL GSK 37733W105 12 ADOPT NEW ARTICLES OF ASSOCIATION MGMT FOR FOR 3M COMPANY USA 5/11/2010 ANNUAL MMM 88579Y101 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 3M COMPANY USA 5/11/2010 ANNUAL MMM 88579Y101 2 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT PUBLIC ACCOUNTING FIRM MGMT FOR FOR 3M COMPANY USA 5/11/2010 ANNUAL MMM 88579Y101 3 TO APPROVE THE AMENDED 2008 LONG-TERM INCENTIVE PLAN AND TO APPROVE THE EXPANDED PERFORMANCE CRITERIA AVAILABLE UNDER THE 2008 LONG-TERM INCENTIVE PLAN MGMT FOR FOR 3M COMPANY USA 5/11/2010 ANNUAL MMM 88579Y101 4 STOCKHOLDER PROPOSAL ON SPECIAL MEETINGS SHAREHOLDER AGAINST AGAINST THE WASHINGTON POST COMPANY USA 5/13/2010 ANNUAL WPO 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR THE WASHINGTON POST COMPANY USA 5/13/2010 ANNUAL WPO 2 TO APPROVE CERTAIN AMENDMENTS TO THE COMPANY'S INCENTIVE COMPENSATION PLAN MGMT FOR FOR JPMORGAN CHASE & CO. USA 5/18/2010 ANNUAL JPM 46625H100 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR JPMORGAN CHASE & CO. USA 5/18/2010 ANNUAL JPM 46625H100 2 APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM MGMT FOR FOR JPMORGAN CHASE & CO. USA 5/18/2010 ANNUAL JPM 46625H100 3 ADVISORY VOTE ON EXECUTIVE COMPENSATION MGMT FOR AGAINST JPMORGAN CHASE & CO. USA 5/18/2010 ANNUAL JPM 46625H100 4 POLITICAL NON-PARTISANSHIP SHAREHOLDER AGAINST AGAINST JPMORGAN CHASE & CO. USA 5/18/2010 ANNUAL JPM 46625H100 5 SPECIAL SHAREOWNER MEETINGS SHAREHOLDER AGAINST AGAINST JPMORGAN CHASE & CO. USA 5/18/2010 ANNUAL JPM 46625H100 6 COLLATERAL IN OVER THE COUNTER DERIVATIVES TRADING SHAREHOLDER AGAINST AGAINST JPMORGAN CHASE & CO. USA 5/18/2010 ANNUAL JPM 46625H100 7 SHAREHOLDER ACTION BY WRITTEN CONSENT SHAREHOLDER AGAINST AGAINST JPMORGAN CHASE & CO. USA 5/18/2010 ANNUAL JPM 46625H100 8 INDEPENDENT CHAIRMAN SHAREHOLDER AGAINST AGAINST JPMORGAN CHASE & CO. USA 5/18/2010 ANNUAL JPM 46625H100 9 PAY DISPARITY SHAREHOLDER AGAINST AGAINST JPMORGAN CHASE & CO. USA 5/18/2010 ANNUAL JPM 46625H100 10 SHARE RETENTION SHAREHOLDER AGAINST AGAINST VECTREN CORPORATION USA 5/19/2010 ANNUAL VVC 92240G101 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR VECTREN CORPORATION USA 5/19/2010 ANNUAL VVC 92240G101 2 RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT REGISTERED ACCOUNTING FIRM FOR VECTREN AND ITS SUBSIDIARIES FOR 2010 MGMT FOR FOR VECTREN CORPORATION USA 5/19/2010 ANNUAL VVC 92240G101 3 ADOPTION OF, IF PRESENTED AT THE MEETING, A SHAREHOLDER PROPOSAL ON EXECUTIVE COMPENSATION BY JANICE BEHNKEN MGMT AGAINST AGAINST INTEL CORPORATION USA 5/19/2010 ANNUAL INTC 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR INTEL CORPORATION USA 5/19/2010 ANNUAL INTC 2 RATIFICATION OF SELECTION OF ERNST & YOUNG LLP AS INDEPENDENT PUBLIC ACCOUNTING FIRM FOR CURRENT YEAR MGMT FOR FOR INTEL CORPORATION USA 5/19/2010 ANNUAL INTC 3 ADVISORY VOTE ON EXECUTIVE COMPENSATION MGMT FOR AGAINST US ECOLOGY,INC. USA 5/24/2010 ANNUAL ECOL 91732J102 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR US ECOLOGY,INC. USA 5/24/2010 ANNUAL ECOL 91732J102 2 TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT ACCOUNTING FIRM FOR FISCAL YEAR ENDING DEC 31, 2010 MGMT FOR FOR AAON, INC. USA 5/25/2010 ANNUAL AAON 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR MET-PRO CORPORATION USA 6/2/2010 ANNUAL MPR 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR MET-PRO CORPORATION USA 6/2/2010 ANNUAL MPR 2 PROPOSAL TO RATIFY APPOINTMENT OF MARCUM LLP AS INDEPENDENT PUBLIC ACCOUNTANTS MGMT FOR FOR NEW YORK COMMUNITY BANCORP, INC. USA 6/3/2010 ANNUAL NYB 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR NEW YORK COMMUNITY BANCORP, INC. USA 6/3/2010 ANNUAL NYB 2 RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS INDEPENDENT PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR ENDING DEC, 31 2010 MGMT FOR FOR ENNIS, INC. USA 6/30/2010 ANNUAL EBF 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR ENNIS, INC. USA 6/30/2010 ANNUAL EBF 2 RATIFICATION OF GRANT THORTON LLP AS INDEPENDENT PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2011 MGMT FOR FOR ENNIS, INC. USA 6/30/2010 ANNUAL EBF 3 IN THEIR DISCRETION, THE PROXIES ARE AUTHORIZED TO VOTE UPON SUCH OTHER BUSINESS AS MAY PROPERLY COME BEFORE THE MEETING MGMT FOR FOR BERWYN CORNERSTONE FUND COMPANY NAME COUNTRY MEETING DATE Meeting Type Record Date Ticker CUSIP Agenda Item # Agenda Item Description Management or Shareholder Proposal Management Recommendation Fund Vote QLOGIC USA 8/20/2009 ANNUAL QLGC 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR QLOGIC USA 8/20/2009 ANNUAL QLGC 2 APPROVAL OF AMENDMENT TO THE QLOGIC CORPORATION 2 MGMT FOR FOR QLOGIC USA 8/20/2009 ANNUAL QLGC 3 RATIFICATION OF KPMG LLP AS AUDITORS MGMT FOR FOR CONAGRA FOODS USA 9/25/2009 ANNUAL CAG 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR CONAGRA FOODS USA 9/25/2009 ANNUAL CAG 2 APPROVE THE CONAGRA FOODS 2 MGMT FOR FOR CONAGRA FOODS USA 9/25/2009 ANNUAL CAG 3 APPROVE THE CONAGRA FOODS EXECUTIVE INCENTIVE PLAN MGMT FOR FOR CONAGRA FOODS USA 9/25/2009 ANNUAL CAG 4 RATIFY THE APPOINTMENT OF INDEPENDENT AUDITORS MGMT FOR FOR ISHARES S&P MIDCAP USA 11/4/2009 SPECIAL IJH 464287I22 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR ETHAN ALLEN INTERIORS USA 11/16/2009 ANNUAL ETH 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR ETHAN ALLEN INTERIORS USA 11/16/2009 ANNUAL ETH 2 RATIFICATION OF KPMG LLP AS AUDITORS MGMT FOR FOR SYSCO USA 11/18/2009 ANNUAL SYY 1A ELECTION OF DIRECTOR: JOHNATHAN GOLDEN MGMT FOR FOR SYSCO USA 11/18/2009 ANNUAL SYY 1B ELECTION OF DIRECTOR: JOSEPH A. HAFNER, JR. MGMT FOR FOR SYSCO USA 11/18/2009 ANNUAL SYY 1C ELECTION OF DIRECTOR: NANCY S. NEWCOMB MGMT FOR FOR SYSCO USA 11/18/2009 ANNUAL SYY 1D ELECTION OF DIRECTOR: KENNETH F. SPITLER MGMT FOR FOR SYSCO USA 11/18/2009 ANNUAL SYY 2 TO APPROVE THE 2009 NON-EMPLOYEE DIRECTOR'S STOCK PLAN MGMT FOR FOR SYSCO USA 11/18/2009 ANNUAL SYY 3 TO AUTHORIZE AMENDMENTS TO SYSCO'S 2, AS AMENDED MGMT FOR FOR SYSCO USA 11/18/2009 ANNUAL SYY 4 TO APPROVE THE MATERIAL TERMS OF, AND THE PAYMENT OF COMPENSATION TO CERTAIN EXECUTIVE OFFICERS PURSUANT TO, THE 2, SO THAT THE DEDUCTIBILITY OF SUCH COMPENSATION WILL NOT BE LIMITED BY SECTION 162(M) OF THE INTERNAL REVENUE CODE MGMT FOR FOR SYSCO USA 11/18/2009 ANNUAL SYY 5 RATIFICATION OF ERNST & YOUNG LLP AS AUDITORS MGMT FOR FOR SYSCO USA 11/18/2009 ANNUAL SYY 6 TO CONSIDER AND APPROVE AN ADVISORY PROPOSAL RELATING TO THE COMPANY'S EXECUTIVE COMPENSATION PHILOSOPHY, POLICIES AND PROCEDURES MGMT FOR FOR SYSCO USA 11/18/2009 ANNUAL SYY 7 TO CONSIDER A STOCKHOLDER PROPOSAL, IF PRESENTED AT THE MEETING, REQUESTING THAT THE BOARD OF DIRECTORS ADOPT CERTAIN PRINCIPLES FOR HEALTH CARE REFORM SHAREHOLDER AGAINST AGAINST MICROSOFT USA 11/19/2009 ANNUAL MSFT 1 ELECTION OF DIRECTOR: WILLIAM H. GATES III MGMT FOR FOR MICROSOFT USA 11/19/2009 ANNUAL MSFT 2 ELECTION OF DIRECTOR: STEVEN A. BALLMER MGMT FOR FOR MICROSOFT USA 11/19/2009 ANNUAL MSFT 3 ELECTION OF DIRECTOR: DINA DUBLON MGMT FOR FOR MICROSOFT USA 11/19/2009 ANNUAL MSFT 4 ELECTION OF DIRECTOR: RAYMOND V. GILMARTIN MGMT FOR FOR MICROSOFT USA 11/19/2009 ANNUAL MSFT 5 ELECTION OF DIRECTOR: REED HASTINGS MGMT FOR FOR MICROSOFT USA 11/19/2009 ANNUAL MSFT 6 ELECTION OF DIRECTOR: MARIA KLAWE MGMT FOR FOR MICROSOFT USA 11/19/2009 ANNUAL MSFT 7 ELECTION OF DIRECTOR: DAVID F. MARQUARDT MGMT FOR FOR MICROSOFT USA 11/19/2009 ANNUAL MSFT 8 ELECTION OF DIRECTOR: CHARLES H. NOSKI MGMT FOR FOR MICROSOFT USA 11/19/2009 ANNUAL MSFT 9 ELECTION OF DIRECTOR: HELMUT PANKE MGMT FOR FOR MICROSOFT USA 11/19/2009 ANNUAL MSFT 10 RATIFICATION OF DELOITTE & TOUCHE LLP AS AUDITORS MGMT FOR FOR MICROSOFT USA 11/19/2009 ANNUAL MSFT 11 TO APPROVE AMENDED AND RESTATED ARTICLES OF INCORPORATION MGMT FOR FOR MICROSOFT USA 11/19/2009 ANNUAL MSFT 12 ADVISORY VOTE ON EXECUTIVE COMPENSATION MGMT FOR FOR MICROSOFT USA 11/19/2009 ANNUAL MSFT 13 ADOPTION OF HEALTHCARE REFORM PRINCIPLES SHAREHOLDER AGAINST AGAINST MICROSOFT USA 11/19/2009 ANNUAL MSFT 14 DISCLOSURE OF CHARITABLE CONTRIBUTIONS SHAREHOLDER AGAINST AGAINST CAMPBELL SOUP USA 11/19/2009 ANNUAL CPB 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR CAMPBELL SOUP USA 11/19/2009 ANNUAL CPB 2 RATIFICATION OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM MGMT FOR FOR CAMPBELL SOUP USA 11/19/2009 ANNUAL CPB 3 RE-APPROVE CAMPBELL SOUP COMPANY ANNUAL INCENTIVE PLAN MGMT FOR FOR EMERSON ELECTRIC CO. USA 2/2/2010 ANNUAL EMR 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR EMERSON ELECTRIC CO. USA 2/2/2010 ANNUAL EMR 2 RE-APPROVAL OF PERFORMANCE MEASURES UNDER THE ANNUAL INCENTIVE PLAN MGMT FOR FOR EMERSON ELECTRIC CO. USA 2/2/2010 ANNUAL EMR 3 RATIFICATION OF KPMG LLP AS ACCOUNTING FIRM MGMT FOR FOR HILLENBRAND, INC. USA 2/24/2010 ANNUAL HI 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR HILLENBRAND, INC. USA 2/24/2010 ANNUAL HI 2 APPROVAL OF HILLENBRAND, INC. STOCK INCENTIVE PLAN (AS OF FEB 24 2010) MGMT FOR FOR HILLENBRAND, INC. USA 2/24/2010 ANNUAL HI 3 RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSE COOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM MGMT FOR FOR HILLENBRAND, INC. USA 2/24/2010 ANNUAL HI 4 AUTHORITY, TO PROXIES, IN THEIR DISCRETION, TO TRANSACT SUCH OTHER BUSINESS AS MAY PROPERLY COME BEFORE THE MEETING AND ANY POSTPONEMENT OR ADJOURNMENT OF THE MEETING MGMT FOR FOR THE WALT DISNEY COMPANY USA 3/10/2010 ANNUAL DIS 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR THE WALT DISNEY COMPANY USA 3/10/2010 ANNUAL DIS 2 TO RATIFY APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S REGISTERED PUBLIC ACCOUNTANTS FOR 2010 MGMT FOR FOR THE WALT DISNEY COMPANY USA 3/10/2010 ANNUAL DIS 3 TO APPROVE THE AMENDMENT TO THE AMENDED & RESTATED 2 MGMT FOR FOR THE WALT DISNEY COMPANY USA 3/10/2010 ANNUAL DIS 4 TO APPROVE THE AMENDMENT TO COMPANY'S RESTATED CERTIFICATE OF INCORPORATION RELATING TO INTERESTED PERSON TRANSACTIONS MGMT FOR FOR THE WALT DISNEY COMPANY USA 3/10/2010 ANNUAL DIS 5 TO APPROVE THE AMENDMENT TO COMPANY'S RESTATED CERTIFICATE OF INCORPORATION RELATING TO BYLAW AMENDMENTS MGMT FOR FOR THE WALT DISNEY COMPANY USA 3/10/2010 ANNUAL DIS 6 TO APPROVE THE AMENDMENT TO COMPANY'S RESTATED CERTIFICATE OF INCORPORATION RELATING TO TRACKING STOCK PROVISIONS MGMT FOR FOR THE WALT DISNEY COMPANY USA 3/10/2010 ANNUAL DIS 7 TO APPROVE THE AMENDMENT OF THE COMPANY'S RESTATED CERTIFICATE OF INCORPORATION RELATING TO CLASSIFIED BOARD TRANSITION PROVISIONS MGMT FOR FOR THE WALT DISNEY COMPANY USA 3/10/2010 ANNUAL DIS 8 TO APPROVE THE SHAREHOLDER PROPOSAL RELATING TO SHAREHOLDER ADVISORY VOTE ON EXECUTIVE COMPENSATION SHAREHOLDER AGAINST FOR THE WALT DISNEY COMPANY USA 3/10/2010 ANNUAL DIS 9 TO APPROVE THE SHAREHOLDER PROPOSAL RELATING TO EX-GAY NON DISCRIMINATION POLICY SHAREHOLDER AGAINST FOR HEWLETT-PACKARD COMPANY USA 3/17/2010 ANNUAL HPQ 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR HEWLETT-PACKARD COMPANY USA 3/17/2010 ANNUAL HPQ 2 PROPOSAL TO RATIFY APPOINTMENT OF INDEPENDENT ACCOUNTING FIRM FOR FISCAL YEAR ENDING OCT 31, 2010 MGMT FOR FOR HEWLETT-PACKARD COMPANY USA 3/17/2010 ANNUAL HPQ 3 PROPOSAL TO APPROVE THE AMENDED & RESTATED COMPANY 2 MGMT FOR FOR HEWLETT-PACKARD COMPANY USA 3/17/2010 ANNUAL HPQ 4 PROPOSAL TO CONDUCT AN ANNUAL ADVISORY VOTE ON EXECUTIVE COMPENSATION MGMT FOR FOR COCA-COLA COMPANY USA 4/21/2010 ANNUAL KO 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR COCA-COLA COMPANY USA 4/21/2010 ANNUAL KO 2 RATIFICATION OF APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS MGMT FOR FOR COCA-COLA COMPANY USA 4/21/2010 ANNUAL KO 3 SHAREOWNER PROPOSAL REGARDING AN ADVISORY VOTE ON EXECUTIVE COMPENSATION SHAREHOLDER AGAINST AGAINST COCA-COLA COMPANY USA 4/21/2010 ANNUAL KO 4 SHAREOWNER PROPOSAL REGARDING AN INDEPENDENT BOARD CHAIR SHAREHOLDER AGAINST FOR COCA-COLA COMPANY USA 4/21/2010 ANNUAL KO 5 SHAREOWNER PROPOSAL REGARDING RESTRICTED STOCK SHAREHOLDER AGAINST AGAINST COCA-COLA COMPANY USA 4/21/2010 ANNUAL KO 6 SHAREOWNER PROPOSAL REGARDING A REPORT ON BISPHENOL-A SHAREHOLDER AGAINST AGAINST JOHNSON & JOHNSON USA 4/22/2010 ANNUAL JNJ 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR JOHNSON & JOHNSON USA 4/22/2010 ANNUAL JNJ 2 RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSE COOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010 MGMT FOR FOR JOHNSON & JOHNSON USA 4/22/2010 ANNUAL JNJ 3 ADVISORY VOTE ON EXECUTIVE COMPENSATION SHAREHOLDER AGAINST AGAINST JOHNSON & JOHNSON USA 4/22/2010 ANNUAL JNJ 4 SPECIAL SHAREOWNER MEETINGS SHAREHOLDER AGAINST AGAINST PFIZER INC. USA 4/22/2010 ANNUAL PFE 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR PFIZER INC. USA 4/22/2010 ANNUAL PFE 2 PROPOSAL TO RATIFY THE SELECTION OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010 MGMT FOR FOR PFIZER INC. USA 4/22/2010 ANNUAL PFE 3 ADVISORY VOTE ON EXECUTIVE COMPENSATION MGMT FOR AGAINST PFIZER INC. USA 4/22/2010 ANNUAL PFE 4 APPROVAL OF BY-LAW AMENDMENT TO REDUCE PERCENTAGE OF SHARES REQUIRED FOR SHAREHOLDERS TO CALL SPECIAL MEETINGS MGMT FOR FOR PFIZER INC. USA 4/22/2010 ANNUAL PFE 5 SHAREHOLDER PROPOSAL REGARDING STOCK OPTIONS SHAREHOLDER AGAINST AGAINST ABBOTT LABORATORIES USA 4/23/2010 ANNUAL ABT 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR ABBOTT LABORATORIES USA 4/23/2010 ANNUAL ABT 2 RATIFICATION OF DELOITTE & TOUCHE LLP AS AUDITORS MGMT FOR FOR ABBOTT LABORATORIES USA 4/23/2010 ANNUAL ABT 3 SHAREHOLDER PROPOSAL-ADVISORY VOTE MGMT AGAINST AGAINST ABBOTT LABORATORIES USA 4/23/2010 ANNUAL ABT 4 SHAREHOLDER PROPOSAL-SPECIAL SHAREHOLDER MEETINGS SHAREHOLDER AGAINST AGAINST ALCOA USA 4/23/2010 ANNUAL AA 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR ALCOA USA 4/23/2010 ANNUAL AA 2 PROPOSAL TO RATIFY INDEPENDENT AUDITOR MGMT FOR FOR ALCOA USA 4/23/2010 ANNUAL AA 3 APPROVE A MAJORITY VOTING STANDARD FOR UNCONTESTED DIRECTOR ELECTIONS MGMT FOR FOR ALCOA USA 4/23/2010 ANNUAL AA 4 ELIMINATE SUPER-MAJORITY VOTING REQUIREMENT IN ARTICLES OF INCORPORATION REGARDING AMENDING ARTICLE SEVENTH (FAIR PRICE PROTECTION) MGMT FOR FOR ALCOA USA 4/23/2010 ANNUAL AA 5 ELIMINATE SUPER-MAJORITY VOTING REQUIREMENT IN ARTICLES OF INCORPORATION REGARDING AMENDING ARTICLE EIGHTH (DIRECTOR ELECTIONS) MGMT FOR FOR ALCOA USA 4/23/2010 ANNUAL AA 6 ELIMINATE SUPER-MAJORITY VOTING REQUIREMENT IN ARTICLE EIGHTH OF ARTICLES OF INCORPORATION RELATING TO REMOVAL OF DIRECTORS MGMT FOR FOR ALCOA USA 4/23/2010 ANNUAL AA 7 SHAREHOLDER PROPOSAL TO ADOPT SIMPLE-MAJORITY VOTE SHAREHOLDER AGAINST FOR L-3 COMMUNICATIONS HOLDINGS USA 4/27/2010 ANNUAL LLL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR L-3 COMMUNICATIONS HOLDINGS USA 4/27/2010 ANNUAL LLL 2 APPROVAL OF THE L-3 AMENDED AND RESTATED 2 MGMT FOR FOR L-3 COMMUNICATIONS HOLDINGS USA 4/27/2010 ANNUAL LLL 2 RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSE COOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM MGMT FOR FOR CHUBB CORPORATION USA 4/27/2010 ANNUAL CB 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR CHUBB CORPORATION USA 4/27/2010 ANNUAL CB 2 RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP ASINDEPENDENT AUDITORS MGMT FOR FOR KIMBERLY-CLARK CORPORATION USA 4/29/2010 ANNUAL KMB 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR KIMBERLY-CLARK CORPORATION USA 4/29/2010 ANNUAL KMB 2 RATIFICATION OF AUDITORS MGMT FOR FOR KIMBERLY-CLARK CORPORATION USA 4/29/2010 ANNUAL KMB 3 STOCKHOLDER PROPOSAL REGARDING SPECIAL SHAREHOLDER MEETINGS SHAREHOLDER AGAINST AGAINST ASTRAZENECA PLC USA 4/29/2010 ANNUAL AZN 1 RECIVE THE COMPANY'S ACCOUNTS AND THE REPORTS OF THE DIRECTORS AND AUDITOR FOR THE YEAR ENDED 31 DEC 2009 MGMT FOR FOR ASTRAZENECA PLC USA 4/29/2010 ANNUAL AZN 2 CONFIRM DIVIDENDS MGMT FOR FOR ASTRAZENECA PLC USA 4/29/2010 ANNUAL AZN 3 RE-APPOINT KPMG AUDIT PLC,LONDON AS AUDITOR MGMT FOR FOR ASTRAZENECA PLC USA 4/29/2010 ANNUAL AZN 4 AUTHORIZE THE DIRECTORS TO AGREE THE REMUNERATION OF THE AUDITOR MGMT FOR FOR ASTRAZENECA PLC USA 4/29/2010 ANNUAL AZN 5 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR ASTRAZENECA PLC USA 4/29/2010 ANNUAL AZN 6 APPROVE THE DIRECTORS' REMUNERATION REPORT FOR YEAR ENDED 31 DEC 2009 MGMT FOR FOR ASTRAZENECA PLC USA 4/29/2010 ANNUAL AZN 7 AUTHORIZE LIMITED EU POLITICAL DONATIONS MGMT FOR FOR ASTRAZENECA PLC USA 4/29/2010 ANNUAL AZN 8 AUTHORIZE THE DIRECTORS TO ALLOT SHARES MGMT FOR FOR ASTRAZENECA PLC USA 4/29/2010 ANNUAL AZN 9 AUTHORIZE THE DIRECTORS TO DISAPPLY PRE-EMPTION RIGHTS MGMT FOR FOR ASTRAZENECA PLC USA 4/29/2010 ANNUAL AZN 10 AUTHORIZE THE COMPANY TO PURCHASE ITS OWN SHARES MGMT FOR FOR ASTRAZENECA PLC USA 4/29/2010 ANNUAL AZN 11 REDUCE NOTICE PERIOD FOR GENERAL MEETINGS MGMT FOR FOR ASTRAZENECA PLC USA 4/29/2010 ANNUAL AZN 12 ADOPT NEW ARTICLES OF ASSOCIATION MGMT FOR FOR ASTRAZENECA PLC USA 4/29/2010 ANNUAL AZN 13 APPROVE THE ASTRAZENECA INVESTMENT PLAN MGMT FOR FOR GLAXOSMITHKLINE PLC USA 5/6/2010 ANNUAL GSK 37733W105 1 TO RECEIVE AND ADOPT THE DIRECTORS' REPORT AND FINANCIAL STATEMENTS MGMT FOR FOR GLAXOSMITHKLINE PLC USA 5/6/2010 ANNUAL GSK 37733W105 2 APPROVE THE REMUNERATION REPORT MGMT FOR FOR GLAXOSMITHKLINE PLC USA 5/6/2010 ANNUAL GSK 37733W105 3 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR GLAXOSMITHKLINE PLC USA 5/6/2010 ANNUAL GSK 37733W105 4 RE-APPOINTMENT OF AUDITORS MGMT FOR FOR GLAXOSMITHKLINE PLC USA 5/6/2010 ANNUAL GSK 37733W105 5 REMUNERATION OF AUDITORS MGMT FOR FOR GLAXOSMITHKLINE PLC USA 5/6/2010 ANNUAL GSK 37733W105 6 AUTHORISE THE COMPANY AND ITS SUBSIDIARIES TO MAKE DONATIONS TO POLITICAL ORGANIZATIONS AND INCUR POLITICAL EXPENDITURE MGMT FOR FOR GLAXOSMITHKLINE PLC USA 5/6/2010 ANNUAL GSK 37733W105 7 AUTHORITY TO ALLOT SHARES MGMT FOR FOR GLAXOSMITHKLINE PLC USA 5/6/2010 ANNUAL GSK 37733W105 8 DISAPPLICATION OF PRE-EMPTION RIGHTS MGMT FOR FOR GLAXOSMITHKLINE PLC USA 5/6/2010 ANNUAL GSK 37733W105 9 AUTHORITY FOR THE COMPANY TO PURCHASE ITS OWN SHARES MGMT FOR FOR GLAXOSMITHKLINE PLC USA 5/6/2010 ANNUAL GSK 37733W105 10 EXEMPTION FROM STATEMENT OF SENIOR STATUARY AUDITOR'S NAME MGMT FOR FOR GLAXOSMITHKLINE PLC USA 5/6/2010 ANNUAL GSK 37733W105 11 REDUCED NOTICE OF A GENERAL MEETING OTHER THAN AN AGM MGMT FOR FOR GLAXOSMITHKLINE PLC USA 5/6/2010 ANNUAL GSK 37733W105 12 ADOPT NEW ARTICLES OF ASSOCIATION MGMT FOR FOR 3M COMPANY USA 5/11/2010 ANNUAL MMM 88579Y101 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 3M COMPANY USA 5/11/2010 ANNUAL MMM 88579Y101 2 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT PUBLIC ACCOUNTING FIRM MGMT FOR FOR 3M COMPANY USA 5/11/2010 ANNUAL MMM 88579Y101 3 TO APPROVE THE AMENDED 2008 LONG-TERM INCENTIVE PLAN AND TO APPROVE THE EXPANDED PERFORMANCE CRITERIA AVAILABLE UNDER THE 2008 LONG-TERM INCENTIVE PLAN MGMT FOR FOR 3M COMPANY USA 5/11/2010 ANNUAL MMM 88579Y101 4 STOCKHOLDER PROPOSAL ON SPECIAL MEETINGS SHAREHOLDER AGAINST AGAINST WASTE MANAGEMENT, INC. USA 5/11/2010 ANNUAL WM 94106L109 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR WASTE MANAGEMENT, INC. USA 5/11/2010 ANNUAL WM 94106L109 2 PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT PUBLIC ACCOUNTING FIRM FOR 2010 MGMT FOR FOR WASTE MANAGEMENT, INC. USA 5/11/2010 ANNUAL WM 94106L109 3 PROPOSAL TO AMEND THE COMPANY'S SECOND RESTATED CERTIFICATE OF INCORPORATION TO ELIMINATE THE SUPERMAJORITY STOCKHOLDER VOTING PROVISIONS MGMT FOR FOR WASTE MANAGEMENT, INC. USA 5/11/2010 ANNUAL WM 94106L109 4 PROPOSAL RELATING TO DISCLOSURE OF POLITICAL CONTRIBUTIONS, IF PROPERLY PRESENTED AT MEETING SHAREHOLDER AGAINST AGAINST WASTE MANAGEMENT, INC. USA 5/11/2010 ANNUAL WM 94106L109 5 PROPOSAL RELATING TO THE RIGHT OF STOCKHOLDERS TO CALL SPECIAL STOCKHOLDER MEETINGS, IF PROPERLY PRESENTED AT THE MEETING SHAREHOLDER AGAINST AGAINST THE WASHINGTON POST COMPANY USA 5/13/2010 ANNUAL WPO 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR THE WASHINGTON POST COMPANY USA 5/13/2010 ANNUAL WPO 2 TO APPROVE CERTAIN AMENDMENTS TO THE COMPANY'S INCENTIVE COMPENSATION PLAN MGMT FOR FOR JPMORGAN CHASE & CO. USA 5/18/2010 ANNUAL JPM 46625H100 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR JPMORGAN CHASE & CO. USA 5/18/2010 ANNUAL JPM 46625H100 2 APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM MGMT FOR FOR JPMORGAN CHASE & CO. USA 5/18/2010 ANNUAL JPM 46625H100 3 ADVISORY VOTE ON EXECUTIVE COMPENSATION MGMT FOR AGAINST JPMORGAN CHASE & CO. USA 5/18/2010 ANNUAL JPM 46625H100 4 POLITICAL NON-PARTISANSHIP SHAREHOLDER AGAINST AGAINST JPMORGAN CHASE & CO. USA 5/18/2010 ANNUAL JPM 46625H100 5 SPECIAL SHAREOWNER MEETINGS SHAREHOLDER AGAINST AGAINST JPMORGAN CHASE & CO. USA 5/18/2010 ANNUAL JPM 46625H100 6 COLLATERAL IN OVER THE COUNTER DERIVATIVES TRADING SHAREHOLDER AGAINST AGAINST JPMORGAN CHASE & CO. USA 5/18/2010 ANNUAL JPM 46625H100 7 SHAREHOLDER ACTION BY WRITTEN CONSENT SHAREHOLDER AGAINST AGAINST JPMORGAN CHASE & CO. USA 5/18/2010 ANNUAL JPM 46625H100 8 INDEPENDENT CHAIRMAN SHAREHOLDER AGAINST AGAINST JPMORGAN CHASE & CO. USA 5/18/2010 ANNUAL JPM 46625H100 9 PAY DISPARITY SHAREHOLDER AGAINST AGAINST JPMORGAN CHASE & CO. USA 5/18/2010 ANNUAL JPM 46625H100 10 SHARE RETENTION SHAREHOLDER AGAINST AGAINST INTEL CORPORATION USA 5/19/2010 ANNUAL INTC 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR INTEL CORPORATION USA 5/19/2010 ANNUAL INTC 2 RATIFICATION OF SELECTION OF ERNST & YOUNG LLP AS INDEPENDENT PUBLIC ACCOUNTING FIRM FOR CURRENT YEAR MGMT FOR FOR INTEL CORPORATION USA 5/19/2010 ANNUAL INTC 3 ADVISORY VOTE ON EXECUTIVE COMPENSATION MGMT FOR AGAINST UNUM GROUP USA 5/20/2010 ANNUAL UNM 91529Y106 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR UNUM GROUP USA 5/20/2010 ANNUAL UNM 91529Y106 2 RATIFICATION OF APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT ACCOUNTING FIRM FOR 2010 MGMT FOR FOR CHEVRON CORPORATION USA 5/26/2010 ANNUAL CVX 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR CHEVRON CORPORATION USA 5/26/2010 ANNUAL CVX 2 RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM MGMT FOR FOR CHEVRON CORPORATION USA 5/26/2010 ANNUAL CVX 3 AMENDMENT TO BY-LAWS TO REDUCE THE PERCENTAGE OF STOCKHOLDINGS REQUIRED FOR STOCKHOLDERS TO CALL FOR SPECIAL MEETINGS MGMT FOR FOR CHEVRON CORPORATION USA 5/26/2010 ANNUAL CVX 4 APPOINTMENT OF INDEPENDENT DIRECTOR WITH ENVIRONMENTAL EXPERTISE SHAREHOLDER AGAINST AGAINST CHEVRON CORPORATION USA 5/26/2010 ANNUAL CVX 5 HOLDING EQUITY BASED COMPENSATION THROUGH RETIREMENT SHAREHOLDER AGAINST AGAINST CHEVRON CORPORATION USA 5/26/2010 ANNUAL CVX 6 DISCLOSURE OF PAYMENTS TO HOST GOVERNMENTS SHAREHOLDER AGAINST AGAINST CHEVRON CORPORATION USA 5/26/2010 ANNUAL CVX 7 GUIDELINES FOR COUNTRY SELECTION SHAREHOLDER AGAINST AGAINST CHEVRON CORPORATION USA 5/26/2010 ANNUAL CVX 8 FINANCIAL RISKS FROM CLIMATE CHANGE SHAREHOLDER AGAINST AGAINST CHEVRON CORPORATION USA 5/26/2010 ANNUAL CVX 9 HUMAN RIGHTS COMMITTEE SHAREHOLDER AGAINST AGAINST LOWE'S COMPANIES, INC. USA 5/28/2010 ANNUAL LOW 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR LOWE'S COMPANIES, INC. USA 5/28/2010 ANNUAL LOW 2 TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM MGMT FOR FOR LOWE'S COMPANIES, INC. USA 5/28/2010 ANNUAL LOW 3 TO APPROVE AN AMENDMENT TO LOWE'S BYLAWS DECREASING THE PERCENTAGE OF SHARES REQUIRED TO CALL A SPECIAL MEETING OF SHAREHOLDERS MGMT FOR AGAINST LOWE'S COMPANIES, INC. USA 5/28/2010 ANNUAL LOW 4 SHAREHOLDER PROPOSAL REGARDING REPORT ON POLITICAL SPENDING SHAREHOLDER AGAINST AGAINST LOWE'S COMPANIES, INC. USA 5/28/2010 ANNUAL LOW 5 SHAREHOLDER PROPOSAL REGARDING SEPARATING THE ROLES OF CHAIRMAN AND CEO SHAREHOLDER AGAINST FOR TERADYNE, INC USA 5/28/2010 ANNUAL TER 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR TERADYNE, INC USA 5/28/2010 ANNUAL TER 2 RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS,LLP AS INDEPENDENT PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR ENDING DEC 31, 2010 MGMT FOR FOR NEW YORK COMMUNITY BANCORP, INC. USA 6/3/2010 ANNUAL NYB 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR NEW YORK COMMUNITY BANCORP, INC. USA 6/3/2010 ANNUAL NYB 2 RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS INDEPENDENT PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR ENDING DEC, 31 2010 MGMT FOR FOR AEROPOSTALE, INC. USA 6/17/2010 ANNUAL ARO 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR AEROPOSTALE, INC. USA 6/17/2010 ANNUAL ARO 2 TO RATIFY SELECTION, BY THE AUDIT COMMITTEE OF BOARD OF DIRECTORS, OF DELOITTE & TOUCHE LLP AS AUDITORS FOR FISCAL YEAR ENDING JAN 29, 2011 MGMT FOR FOR BEST BUY CO. USA 6/24/2010 ANNUAL BBY 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR BEST BUY CO. USA 6/24/2010 ANNUAL BBY 2 RATIFICATION OF APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT ACCOUNTING FIRM FOR FISCAL YEAR ENDING FEB 26, 2011 MGMT FOR FOR
